DETAILED ACTION
This Office Action is in response to application 16/652,280 filed on April 01, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are canceled, claims 11-20 are pending and herein considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “RGSW” which should be spelled at first instance in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is the meaning of A’ and D in formula 2 is represented.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because they are Directed to a Judicial Exception without an Inventive
Concept/Significantly More.
Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), Yes.
Independent claim 11, 13 and 17-20 recites a computer system/machine and claims 15-16 recites a method/process.
Under STEP 2A Prong One, Yes. Claims 11,15,17 and 19 each recites “processing circuitry to: take as input an input ciphertext resulting from encrypting input data, determine whether a value obtained from the input data is greater than 0, generate a ciphertext resulting from encrypting 1 as a range ciphertext when the value obtained from the input data is greater than 0, and generate a ciphertext resulting from encrypting 0 as the range ciphertext when the value obtained from the input data is equal to or less than 0; and perform a homomorphic operation of computing a product of the generated range ciphertext and a ciphertext of the value obtained from the input data, so as to generate a result ciphertext of a result of computing a rectified linear unit (ReLU) function”, and claims 13,16,18 and 20, each recites ” processing circuitry to: take as input an input ciphertext resulting from encrypting input data, determine whether a value obtained from the input data is greater than 0, generate a ciphertext resulting from encrypting 1 as a range ciphertext when the value obtained from the input data is greater than 0, and generate a ciphertext resulting from encrypting 0 as the range ciphertext when the value obtained from the input data is equal to or less than 0; and perform a homomorphic operation of computing a sum of a product of a ciphertext resulting from encrypting 1 and the range ciphertext and a product of a ciphertext resulting from encrypting -1 and a value obtained by subtracting the range ciphertext from the ciphertext resulting from encrypting 1, so as to generate a result ciphertext of a result of computing a Sign function that takes as input an integer and outputs a sign of the integer”, i.e., determine whether a value obtained from the input data is greater than 0 and the generated range ciphertext and a ciphertext of the value obtained from the input data, which fall within the mathematical processes group of Abstract ideas. Dependent claims 12 and 14 further recites step of “generate aj …  as indicated in Formula 1 and generate D…as indicated in Formula 2”. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical concept using of generic computer components.
Under STEP 2A Prone Two, No. the claims recite additional elements of “processing circuitry” (claims 11,13 and 17-20), which are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic computer limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Dependent claims 12 and 14 further defines types of data, and types of algorithm/scheme being used. The dependent claims do not recite additional elements integrate the abstract idea into a practical application. The claims are directed to the abstract idea.
Under STEP 2B, No. The claims recite no more than generic computer components performing a
generic computer function of processing data. The mere instructions to apply an exception using
a generic computer component cannot provide an inventive concept in Step 2B. The claims are
ineligible.

Examiner’s remarks 
The Examiner contacted the applicant on 04/27/2022 to propose incorporating claim 12 into claims 11,15,17 and 19 and claim 14 into claims 13,16,18 and 20 to place the claim in a condition for allowability. The Applicant has agreed and authorize Examiner’s amendment. Further reviewing the claims invention, the Examiner has attempted to contact the Applicant to further amend independent claims to overcome a potential 35 U.S.C 101, abstract ideas (refer to rejection above for more details). The Examiner is unable to reach the Applicant after multiple attempts to discuss amendment to overcome the 35 U.S.C 101. The Examiner encourage to contact the Examiner to discuss claim’s amendment before response to this Office Action to overcome the rejection to place the claim in a condition for allowability.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2016/0350648 to Gilad-Bachrach- Gilad-Bachrach teaches methods, systems, and computer storage media for performing neural network computations on encrypted data. Encrypted data having ciphertext is received from a user. The encrypted data is encrypted with an encryption scheme that allows for computations on the ciphertext to generate encrypted results data. The encryption scheme can be a fully homomorphic encryption scheme that supports neural network computations on encrypted data. Neural network computations are performed on the encrypted data, using approximations of neural network functions to generate encrypted neural network results data from encrypted data. 
U.S. Pub. Number 2018/0096248 to Chabanne-Chabanne teaches method for secure learning of parameters of a convolution neural network, CNN, for data classification includes the implementation, by data processing of a first server, including receiving from a second server a base of already classified learning data, the learning data being homomorphically encrypted; learning in the encrypted domain, from the learning database, the parameters of a reference CNN including a non-linear layer (POLYNOMIAL) operating an at least two-degree polynomial function approximating an activation function; a batch normalization layer before each non-linear layer (POLYNOMIAL); and transmitting the learnt parameters to the second server, for decryption and use for classification.
U.S. Pub. Number 2019/0138899 to Hoshizuki-Hoshizuki teaches a neural network model includes a plurality of processing layers, and, as the processing layers, one or more activation function layers that convert an input value by a predetermined activation function. The activation function of at least one of the activation function layers is configured as a function of a waveform the output value of which changes, in a first range, to approach a maximum value as an input value increases and, in a second range, away from a minimum value as the input value increases, such that the output values in the first and second ranges are not the same.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU V TRAN/Primary Examiner, Art Unit 2491